     Case 1:17-cv-00199-GBD-SDA Document 187 Filed 01/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        1/4/2021
B. Braxton/Obed-Edom,

                                Plaintiff,
                                                            1:17-cv-00199 (GBD) (SDA)
                  -against-
                                                           ORDER FOR
The City of New York et al.,                               TELEPHONE CONFERENCE

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       IT IS HEREBY ORDERED that the Warden or other official in charge of the Auburn

Correctional Facility produce plaintiff Benjamin Braxton, DIN 16A2314, on Tuesday, February 2,

2021 at 10:00 a.m., to a suitable location within the Auburn Correctional Facility that is

equipped with a telephone, for the purpose of participating in a conference with the Court and

Defendants’ counsel. If the scheduled time and date presents a hardship, the Warden or the

Warden’s designee should promptly inform Chambers by calling Courtroom Deputy Katherine

Lopez at (212) 805-0274.

       Defendants’ counsel must: (1) send this Order to the Warden immediately; (2) contact

Auburn Correctional Facility to arrange the call and determine the telephone number at which

Plaintiff will be reachable at the above time and date; and (3) at the scheduled time, call (888)

278-0296 (or (214) 765-0479) and enter access code 6489745 with Plaintiff on the line.
    Case 1:17-cv-00199-GBD-SDA Document 187 Filed 01/04/21 Page 2 of 2




     The Clerk of Court is directed to mail a copy of this Order to the pro se Plaintiff.

SO ORDERED.

DATED:        New York, New York
              January 4, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge




                                               2
